Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for priority to provisional application 63/162/321 filed 03/17/2021 and provisional application 63/127,257 filed 12/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 details “the at least one other IED has a higher sample rate capability” which should read “the at least one IED other than the at least one of the IED has a higher sample rate capability” so that the phrase matches with the terminology used in Claim 13 which details the additional IED(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adequately captured” in claims  1, 13, 20, 23, and 26 is a relative term which renders the claim indefinite. The term “adequately captured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The adjective of “adequately” does not provide a standard to ascertain the degree at which it is considered that the whether the waveform of the claim has been captured or not captured. Similarly as Claim 23 details “adequately sampled” does not provide a standard to ascertain the degree which a waveform has been sampled. Examiner interprets the “adequately captured” and “adequately sampled” as when the waveform is captured and when the waveform is sampled. Claims 2-12, 14-19, 21-22, and 24 are rejected due to dependence upon Claim 1.

Claims 4 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 23-24, and 26, the phrase "for example" (e.g.) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner interprets the claims under broadest reasonable interpretation and not by the examples presented. Claim 25 is rejected due to dependence upon Claim 24.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 details “wherein the determination is made based on one or more factors” is unclear to which “determination” that this is in reference to the determining of Claim 1 (“analyzing the event constraint to determine if …”)  or the determining of claim 16 (“determining if it is necessary to communicate the capturing inadequacy”).  Examiner interprets the “determination” of claim 17 to be based on the determining of Claim 16. 

Claims 22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 details “the event constraint model is built using at least one of downsample/resampled/decimated, real and extrapolated data from the electrical measurement data used to identify the anomalous characteristics.”  It is not distinctly claimed whether the “at least one” corresponds to “downsample”, “resampled”, “decimated”, “real”, and “extrapolated data”, or if it is at least one between “downsample/resampled/decimated” and “real and extrapolated data” or if it is at least one between “downsample/resampled/decimated”, “real data”, and “extrapolated data”. Examiner interprets the first case where it is at least one of all the terms given. Claim 24 and 25 are rejected due to dependence upon Claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20210293873) in view of Dzienis (US20200166559).
	As best understood, in regards to Claim 1, Sun teaches “A method to automatically identify metering constraints of one or more Intelligent Electronic Devices (IEDs) in an electrical system (identifying fault type based on voltage and current measurements from intelligent switches – [0037], Figure 1A), comprising: capturing at least one energy-related waveform using at least one of the IEDs in the electrical system (retrieve measurements from intelligent switches – [0038], Figure 1A; intelligent switches are also called intelligent electronic devices – [0008]); processing electrical measurement data from, or derived from, the at least one energy- related waveform to identify anomalous characteristics in the electrical system (extracting dominant vibration mode from measurement waveforms and computing instantaneous and integral feature attributes at fault inception time, pre-fault and post-fault moments – [0039], Figure 1A); in response to identifying anomalous characteristics in the electrical measurement data, building an event constraint model based on or by using the identified anomalous characteristics (model used to detail relationship between dominant mode feature attributes and location parameters – [0040], Figure 1A, 5A).”
	Sun does not teach “analyzing the event constraint model to determine if the at least one energy-related waveform is being adequately captured by the at least one of the IEDs and in response to determining the at least one energy-related waveform is not adequately captured, taking one or more actions to address the capturing inadequacy.”
	Dzienis teaches “analyzing the event constraint model to determine if the at least one energy-related waveform is being adequately captured by the at least one of the IEDs (determining that transient current/voltage values are not available with fault determination and model – [0068]-[0069]) and in response to determining the at least one energy-related waveform is not adequately captured, taking one or more actions to address the capturing inadequacy (missing current/voltage signals when no measurement signals are available, the measurement signals are determined with the aid of existing measurements – [0118]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teaching of Dzienis to analyze the transient current and voltage signals with a model and determine actions when measurements are missing. Doing so would improve the determination of fault events in a system.

	As best understood, in regards to Claim 2, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the at least one energy-related waveform includes at least one of: a voltage waveform, a current waveform, and another waveform and/or data derived from the voltage waveform and/or the current waveform (vibration modes extracted from voltage/current transient response waveforms – [0008]).”

	As best understood, in regards to Claim 3, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the voltage waveform and the current waveform are at least one of: a single-phase voltage and current waveform, and a three-phase voltage and current waveform (for three-phase system – [0006]).”

	As best understood, in regards to Claim 4, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the at least one energy-related waveform is associated with at least one load (e.g., induction motor) in the electrical system (pre-fault system conditions include load demands – [0093]).”

	As best understood, in regards to Claim 5, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the electrical measurement data is processed on at least one of: the at least one of the IEDs, a cloud-based system, on-site/edge software, a gateway, and another head-end system (power distribution system 110 connected to intelligent switch 120 with input and computer system 151 that includes communication device – [0042], Figure 1b).”

	As best understood, in regards to Claim 6, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the cloud-based system, on-site/edge software, the gateway, and the other head-end system are communicatively coupled to the at least one of the IEDs (power distribution system 110 connected to intelligent switch 120 with input and computer system 151 that includes communication device – [0042], Figure 1b).”

	As best understood, in regards to Claim 7, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “the anomalous characteristics identified in the electrical system include characteristics indicative of at least one of a transient voltage and transient current event/conditions in the electrical system (measurements to capture system transient responses to fault events – [0052]).”

	As best understood, in regards to Claim 9, Sun in view of Dzienis discloses the claimed invention as detailed above and Sun further teaches “in response to identifying at least one of the transient voltage and transient current event/condition in the electrical system, characterizing the at least one of the transient voltage and transient current event/condition based on at least one of: crest (or peak) value of the transient, duration on the transient, and associated frequencies related to the transient (fault inception time determined based on timing of peaks of waveforms for instantaneous amplitudes and timings of turning-up points – [0120]).”

As best understood, in regards to Claim 22, Sun in view of Dzienis discloses the claimed invention as detailed above and Dzienis further teaches “the event constraint model is built using at least one of downsampled/resampled/decimated, real and extrapolated data from the electrical measurement data used to identify the anomalous characteristics (model of lines are compiled with profiles of the voltage and current – [0076]-[0078]).”

	As best understood, in regards to Claim 26, Sun teaches “A system to automatically identify metering constraints of one or more Intelligent Electronic Devices (IEDs) in an electrical system (identifying fault type based on voltage and current measurements from intelligent switches – [0037], Figure 1A), comprising: at least one processor (processor – [0008]); at least one memory device coupled to the at least one processor (memory – [0019]), the at least one processor and the at least one memory device configured to: process electrical measurement data from, or derived from, at least one energy-related waveform captured using at least one of the IEDs in the electrical system in real-time, pseudo- real time, or historically (e.g., using historical data) (retrieve measurements from intelligent switches – [0038], Figure 1A; intelligent switches are also called intelligent electronic devices – [0008]) to identify anomalous characteristics in the electrical system (extracting dominant vibration mode from measurement waveforms and computing instantaneous and integral feature attributes at fault inception time, pre-fault and post-fault moments – [0039], Figure 1A); in response to identifying anomalous characteristics in the electrical measurement data, build an event constraint model based on or by using the identified anomalous characteristics (model used to detail relationship between dominant mode feature attributes and location parameters – [0040], Figure 1A, 5A).”
Sun does not teach “analyze the event constraint model to determine if the at least one energy-related waveform is being adequately captured by the at least one of the IEDs; and in response to determining the at least one energy-related waveform is not adequately captured, take one or more actions to address the capturing inadequacy.”
Dzienis teaches “analyze the event constraint model to determine if the at least one energy-related waveform is being adequately captured by the at least one of the IEDs (determining that transient current/voltage values are not available with fault determination and model – [0068]-[0069]); and in response to determining the at least one energy-related waveform is not adequately captured, take one or more actions to address the capturing inadequacy (missing current/voltage signals when no measurement signals are available, the measurement signals are determined with the aid of existing measurements – [0118]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teaching of Dzienis to analyze the transient current and voltage signals with a model and determine actions when measurements are missing. Doing so would improve the determination of fault events in a system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Dzienis and Schweitzer (US20170195362).
	As best understood, in regards to Claim 8, Sun in view of Dzienis discloses the claimed invention as detailed above except for “the characteristics indicative of at least one of the transient voltage and transient current event/conditions include at least one of: (a) sudden, non-power frequency changes in voltage, current, or both voltage and current that is unidirectional in polarity; and (b) sudden non-power frequency change in voltage, current, or both voltage and current that is bidirectional in polarity.”
	Schweitzer teaches  “the characteristics indicative of at least one of the transient voltage and transient current event/conditions include at least one of: (a) sudden, non-power frequency changes in voltage, current, or both voltage and current that is unidirectional in polarity; and (b) sudden non-power frequency change in voltage, current, or both voltage and current that is bidirectional in polarity (directional module configured to determine direction with it determines the polarity of traveling waves, polarities of the voltage and current traveling waves – [0077]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Schweitzer to have the polarity of the voltage and current. Doing so would improve the evaluation and determination of faults in systems.

Claims 10-13, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Dzienis and Menzel (WO2019195520; As Disclosed in Foreign Patent #1 in IDS Dated 05/25/2022).
	As best understood, in regards to Claim 10, Sun in view of Dzienis discloses the claimed invention as detailed above except for “the one or more actions taken to address the capturing inadequacy include: communicating the capturing inadequacy to an end-user, equipment manufacturer, services team and/or other interested individual or party.”
	Menzel teaches “the one or more actions taken to address the capturing inadequacy include: communicating the capturing inadequacy to an end-user, equipment manufacturer, services team and/or other interested individual or party (additional actionable information to event reports – [0041]; data is reported to a user – [0052]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Menzel to have reporting functionality. Doing so would improve the reduction in downtime of electrical systems.

	As best understood, in regards to Claim 11, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Menzel further teaches “the communication includes at least one of: a report (event report – [0041]; data is reported to user – [0052]).”

	As best understood, in regards to Claim 12, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Menzel further teaches “the communication provides actionable recommendations for responding to the capturing inadequacy (IED performs extrapolation and during pre-event and post-event period infer meaning and deduce recommendations or actions – [0082]).”

	As best understood, in regards to Claim 13, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Dzienis further teaches “and recommendations indicating at least one IED other than the at least one of the IEDs that is capable of adequately capturing the at least one energy-related waveform (when missing transient profiles, two sided fault position determination is carried out with IEDs on both ends of the line – [0068]-[0070], Figure 2-3).”
Menzel further teaches “the actionable recommendations include at least one of: recommendations for adjusting one or more parameters associated with the at least one of the IEDs to address the capturing inadequacy (IED performs extrapolation and during pre-event and post-event period infer meaning and deduce actions – [0082]).”

As best understood, in regards to Claim 16, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Menzel further teaches “prior to communicating the capturing inadequacy, determining if it is necessary to communicate the capturing inadequacy (provides additional actionable information to event reports – [0041]).”

	As best understood, in regards to Claim 17, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Sun further teaches “the determination is made based on one or more factors, the factors including if the anomalous characteristics associated with the captured energy- related waveform may be impactful to the customer's installation (determined fault location delivered to initiate actions associated with it – [0019]; communication device delivers estimated fault location for further actions – [0048]).”

	As best understood, in regards to Claim 18, Sun in view of Dzienis discloses the claimed invention as detailed above except for “the one or more actions taken to address the capturing inadequacy include: automatically adjusting one or more parameters associated with the at least one of the IEDs to address the capturing inadequacy.”
	Menzel teaches “the one or more actions taken to address the capturing inadequacy include: automatically adjusting one or more parameters associated with the at least one of the IEDs to address the capturing inadequacy (IEDs can adjust/correct the capture period for a detected event automatically – [0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Menzel to have reporting functionality. Doing so would improve the reduction in downtime of electrical systems.

	As best understood, in regards to Claim 20, Sun in view of Dzienis discloses the claimed invention as detailed above except for “in response to determining the at least one energy-related waveform is adequately captured, providing an indication of the capturing adequacy.”
	Menzel teaches  “in response to determining the at least one energy-related waveform is adequately captured, providing an indication of the capturing adequacy (additional actionable information to event reports – [0041]; data is reported to a user – [0052]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Menzel to have reporting functionality. Doing so would improve the reduction in downtime of electrical systems.
	As best understood, in regards to Claim 21, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above and Menzel further teaches “the indication is provided in at least one of: a report (additional actionable information to event reports – [0041]; data is reported to a user – [0052]).”

Claims 14-15, 19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Dzienis, Menzel, and Benmouyal (US20090254291).
	As best understood, in regards to Claim 14, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above except for “the one or more parameters include sample rate of the at least one of the IEDs.”
	Benmouyal teaches  “the one or more parameters include sample rate of the at least one of the IEDs (IED can adjust the rate at which samples are acquired – [0024]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis and Menzel to incorporate the teaching of Benmouyal to have reporting functionality. Doing so would improve the accuracy of measurements in intelligent electronic devices in systems.

	As best understood, in regards to Claim 15, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above except for “the at least one other IED has a higher sample rate capability than the at least one of the IEDs capturing the at least one energy-related waveform.”
Benmouyal teaches “the at least one other IED has a higher sample rate capability than the at least one of the IEDs capturing the at least one energy-related waveform (sample rate of waveform can be done at rate corresponding with min/max or at rate depending on frequency – [0053]-[0054]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis and Menzel to incorporate the teaching of Benmouyal to have reporting functionality. Doing so would improve the accuracy of measurements in intelligent electronic devices in systems.

	As best understood, in regards to Claim 19, Sun in view of Dzienis and Menzel discloses the claimed invention as detailed above except for “the one or more parameters include sample rate of the at least one of the IEDs.”
	Benmouyal teaches  “the one or more parameters include sample rate of the at least one of the IEDs (IED can adjust the rate at which samples are acquired – [0024]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis and Menzel to incorporate the teaching of Benmouyal to have reporting functionality. Doing so would improve the accuracy of measurements in intelligent electronic devices in systems.

	As best understood, in regards to Claim 24, Sun in view of Dzienis discloses the claimed invention as detailed above except for “taking one or more actions to address the capturing inadequacy (e.g., undersampling) includes: taking one or more actions to address and/or respond to the sampling inadequacy.”
	Menzel teaches “taking one or more actions to address the capturing inadequacy (e.g., undersampling) includes: taking one or more actions  (additional actionable information to event reports – [0041]; data is reported to a user – [0052]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Menzel to have reporting functionality. Doing so would improve the reduction in downtime of electrical systems.
	Sun in view of Dzienis and Menzel does not teach “taking one or more actions to address and/or respond to the sampling inadequacy.”
	Benmouyal teaches  “taking one or more actions to address and/or respond to the sampling inadequacy (IED can adjust the rate at which samples are acquired – [0024]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis and Menzel to incorporate the teaching of Benmouyal to have reporting functionality. Doing so would improve the accuracy of measurements in intelligent electronic devices in systems.

	As best understood, in regards to Claim 25, Sun in view of Dzienis, Menzel, and Benmouyal discloses the claimed invention as detailed and Menzel further teaches “the one or more actions taken to address the sampling inadequacy include: adjusting the sample rate of the at least one IEDs (IEDs can adjust/correct the capture period for a detected event automatically – [0047]).”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Dzienis, and Benmouyal.
	As best understood, in regards to Claim 23, Sun in view of Dzienis discloses the claimed invention as detailed above and Dzienis further teaches “analyzing the event constraint model to determine if the at least one energy-related waveform is being adequately captured by the at least one of the IEDs (determining that transient current/voltage values are not available with fault determination and traveling wave model – [0068]-[0069]).”
Sun in view of Dzienis does not teach “analyzing the event constraint model to determine if the at least one energy-related waveform is being adequately sampled (e.g., optimally sampled or oversampled) by the at least one of the IEDs.”
Benmouyal teaches “analyzing the event constraint model to determine if the at least one energy-related waveform is being adequately sampled (e.g., optimally sampled or oversampled) by the at least one of the IEDs (IED obtains sample at specific rate, and as the frequency of the system vary, IED is configured to track and adjust the rate at which samples are acquired – [0024]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Dzienis to incorporate the teaching of Benmouyal to have reporting functionality. Doing so would improve the accuracy of measurements in intelligent electronic devices in systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                    

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863